EXHIBIT 10.8

 

FOURTH AMENDMENT TO

PROMISSORY NOTE

 

This Fourth Amendment to Promissory Note (this “Amendment”) is entered into on
March 10, 2015 and is effective as of December 31, 2014, by and between Wisdom
Homes of America, Inc., f/k/a SearchCore, Inc., a Nevada corporation (the
“Company”) and James Pakulis, an individual (the “Holder”).

 

RECITALS

 

WHEREAS, Company and Holder are parties to that certain Promissory Note dated
December 31, 2012, in the original principal amount of One Hundred Sixty One
Thousand Two Hundred Fifty Dollars ($161,250) (the “Original Note”); and

 

WHEREAS, Company and Holder desire to amend and restate Section 2 of the
Original Note and amend the Maturity Date, effective as of December 31, 2014, as
set forth herein.

 

NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and Holder agree as follows:

 

AGREEMENT

 

1. Section 2 of the Original Note is restated in its entirety as follows:

 

“2. PAYMENT OF THE NOTE. The Principal Amount of this Note shall be paid by the
Company as follows:

 

(a) The Company shall pay the Holder Thirty Seven Thousand Five Hundred Dollars
($37,500) on January 1, 2017; and

 

(b) The Company shall make twenty three (23) equal monthly installments of
principal and interest of Five Thousand Seven Hundred Twenty One Dollars and
Eight Cents ($5,721.08) beginning February 15, 2017, and continuing on the 15th
of each month thereafter.

 

If any payment of principal or interest under this Note shall not be made within
ten (10) business days when due, a late charge of ten percent (10%) of the
outstanding payment amount may be charged by Holder for the purpose of defraying
the expenses incident to handling such delinquent payments. Such late charge
represents a reasonable sum considering all of the circumstances existing on the
date of this Note and represents a fair and reasonable estimate of the costs
that will be sustained by Holder due to the failure of Company to make timely
payments.”

 

2. The “Maturity Date” of the Original Note shall, pursuant to this Amendment,
be December 15, 2018.

 

3. Other than as set forth herein, the terms and conditions of the Original Note
shall remain in full force and effect.

 

 

[remainder of page intentionally left blank; signature page to follow] 

 
1


--------------------------------------------------------------------------------




 

In witness whereof, Company and Holder have executed this Agreement on the date
first written above.

 

“Holder”

 



“Company”

 

     

 



Wisdom Homes of America, Inc.

 

 

 



a Nevada corporation

 

   

 

/s/ James Pakulis

 

 

/s/ James Pakulis

 

By:

James Pakulis, an individual

 

By:

James Pakulis

 

 

 

Its:

President and Chief Executive Officer

 

     

 

 

/s/ Munjit Johal

 

 

 

By:

Munjit Johal

 

 

 

Its:

Chief Financial Officer

 

 

 

2

--------------------------------------------------------------------------------

 